ORDER
Petition No. 79-196-M.P. comes before us on an order to show cause why the petition for certiorari should not be denied and dismissed and the writ heretofore issued should not be quashed.
Petition No. 80-221-M.P. comes before us to determine whether a writ of certiorari should issue.
After hearing oral argument from the parties on April 24,1981, and examining the memoranda in support of and in opposition to the petitions for certiorari, we find that cause has not been shown in respect to Petition No. 79-196-M.P., and therefore the petition is denied and dismissed, R.I., 403 A.2d 680, and the writ heretofore improvidently issued is hereby quashed.
We further conclude that in respect to Petition No. 80-221-M.P., certiorari is hereby denied, since the order sought to be reviewed is interlocutory.